DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2016/012823 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the benefit date of 1/11/2016.

Response to Amendment
Acknowledgment is made to the amendment received 102/3/2020.
Applicant’s amendments to the drawings are sufficient to overcome the drawings objections set forth in the previous office action. 
Applicant’s amendments to the specification are sufficient to overcome the specification objections set forth in the previous office action.  
The Examiner notes that voicemails were left on 3/11/20201 & 3/15/2021 in response to the formal interview request, but no response was received. 

Claim Interpretation
Claim 54 recites the limitation “wherein both the first jaw body and the second jaw body are constructed from a bulk conductive material”, which is a regarded as a product-by-process claim.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 

Specification
The disclosure is objected to because of the following informalities: amend “Fig. 12B” to –Fig. 12A- in ll. 3 of Par. [0112]. Appropriate correction is required.
The disclosure is objected to because of the following informalities: the term “scaling plate” is used throughout the specification.  It is unclear if this is meant to be “sealing plate” as the element is referred to in the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57, 60 & 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation “wherein in the first use state, …” and fails to recite any structural elements, either implicitly or explicitly, making it unclear how claim 57 further limits the claim from which it depends. 
Claim 60 recites the limitation “wherein in the first use state, …” and fails to recite any structural elements, either implicitly or explicitly, making it unclear how claim 60 further limits the claim from which it depends. 
Claim 65 recites the limitation “wherein the second jaw body comprises a sealing surface”; however, claim 62, from which claim 65 depends, recites the limitation “a second jaw body including a sealing surface.  It is unclear how many “sealing surfaces” the second jaw comprises.  For purposes of examination, the “sealing surface” of claim 65 will be interpreted as being the same as that of claim 62. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 57 & 60 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 57 recites the limitation “wherein in the first use state, …” and fails to recite any structural elements, either implicitly or explicitly, thus failing to further limit from the claim it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 60 recites the limitation “wherein in the second use state, …” and fails to recite any structural elements, either implicitly or explicitly, thus failing to further limit from the claim it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 32, 47, 53-54, 56-57, 60 & 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (2010/0036371, previously cited).
Concerning claim 32, as illustrated in Figs. 1-6B, Park et al. disclose a medical device (instrument 12; [0027]), comprising: 
a bipolar forceps (instrument 12 is a bipolar forceps device; [0028]) including a jaw assembly (forceps jaw assembly 32; [0029]) comprising: 
i. a first jaw (first jaw member 33; [0029]) comprising: 
a. a first jaw body (conductive jaw body 34; [0031]); 
b. a sealing plate (conductive sealing plate 44; [0031]); and 
c. an insulator electrically isolating the first jaw body from the sealing plate (ceramic insulating layer 45 separates conductive jaw body 34 and conductive sealing plate 44; [0031]); 
ii. a second jaw (second jaw member 34; [0029]) comprising: 
a. a second jaw body (conductive jaw body 49; [0032]); 
wherein in a first use state, an anatomical feature is surgically effected between the sealing plate and the second jaw body by passing a therapy current between the sealing plate and the second jaw body, and 
wherein in a second use state an anatomical feature is surgically affected by contacting the anatomical feature with an edge of the sealing plate and passing a therapy current between the first jaw body and the second jaw body (conductive jaw body 34, conductive sealing plate 44, conductive jaw body 49 and conductive sealing plate 50 of second jaw member 34 are capable of the claimed functional use when connected to an appropriate power source).
Concerning claim 47, Park et al. disclose the second jaw body (49) comprises a sealing surface (50), and the sealing surface (50) comprises one or more insulators (51) ([0032]; Fig. 3-4 & 6A-B).
Concerning claim 53, as illustrated in Figs. 1-6B & 9, Park et al. disclose a medical device (instrument 12; [0027]), comprising: 
a bipolar forceps (instrument 12 is a bipolar forceps device; [0028]) including a jaw assembly (forceps jaw assembly 32; [0029]) comprising: 
i. a first jaw (first jaw member 33; [0029]) comprising: 
a. a first jaw body (conductive jaw body 43; [0031]); 
b. a first sealing plate (conductive sealing plate 44; [0031]); and 
c. an insulator electrically isolating the first jaw body from the first sealing plate (ceramic insulating layer 45 separates conductive jaw body 34 and conductive sealing plate 44; [0031]); 
ii. a second jaw (second jaw member 34; [0029]) comprising: 
a. a second jaw body (conductive jaw body 49; [0032]); 
b. a second sealing plate (conductive sealing plate 50; [0032]); and
c. a second insulator electrically isolating the second jaw body from the second sealing plate (ceramic insulating layer 51 separates conductive jaw body 34 and conductive sealing plate 50; [0032]); 
wherein in a first use state, the first sealing plate and the second sealing plate have opposing polarities so that an anatomical feature is surgically effected between the first sealing plate and the second sealing plate, wherein in a second use state, the first sealing plate has a polarity that is opposite a polarity of the first jaw body and the second jaw body so that an anatomical feature is surgically effected with an edge of the first sealing plate (conductive jaw body 43, conductive sealing plate 44, conductive jaw body 49 and conductive sealing plate 50 of second jaw member 34 are capable of the claimed functional use when connected to an appropriate power source), and
wherein a profile of the first sealing plate or a profile of the second sealing plate is located within a profile of the first jaw body or a profile of the second jaw body (sealing plates 44, 50 are provided with recessed portions 57, 58 located within a profile of the first or second jaw bodies 34, 49 on the more proximal end of the jaws 33, 34; [0045]).
Concerning claim 54¸ Park et al. disclose both the first jaw body (43) and the second jaw body (49) are constructed from a bulk conductive material ([0031-0032]). 
Concerning claim 56, Park et al. disclose a profile of the second sealing plate (50) is located within a profile of the first sealing plate (44) when viewing position is at the longitudinal axis ([0045]; Fig. 9).
Concerning claim 57, Park et al. disclose wherein in the first use state, both the first jaw body (43) and the second jaw body (49) have a polarity that is the same as a polarity of the second sealing plate (50) when connected to an appropriate power source.
Concerning claim 60, Park et al. disclose wherein in the second use state, the second sealing plate (50) has a polarity that is the same as a polarity of both the first jaw body (43) and the second jaw body (49) when connected to an appropriate power source.
Concerning claim 62, as illustrated in Figs. 1-6B & 9, Park et al. disclose a medical device (instrument 12; [0027]), comprising: 
a bipolar forceps (instrument 12 is a bipolar forceps device; [0028]) including a jaw assembly (forceps jaw assembly 32; [0029]) comprising: 
i. a first jaw (first jaw member 33; [0029]) comprising: 
a. a first jaw body (conductive jaw body 43; [0031]); 
b. a first sealing plate (conductive sealing plate 44; [0031]); and 
c. an insulator electrically isolating the first jaw body from the sealing plate (ceramic insulating layer 45 separates conductive jaw body 34 and conductive sealing plate 44; [0031]); 
ii. a second jaw (second jaw member 34; [0029]) comprising: 
a. a second jaw body (conductive jaw body 49; [0032]) including a sealing surface, the sealing surface including one or more insulators that face the sealing plate (comprised of conductive sealing plate 50 ceramic insulating layer 51 that faces conductive sealing plate 44, where “face” can be defined as “to look toward or in the direction of”; [0032], www.dictionary.com); and
c. a second insulator electrically isolating the second jaw body from the second sealing plate (ceramic insulating layer 51 separates conductive jaw body 34 and conductive sealing plate 50; [0032]); 
wherein in a first use state, an anatomical feature is surgically effected between the sealing plate and the second jaw body by passing a therapy current between the sealing plate and the second jaw body, and wherein in a second use state an anatomical feature is surgically affected by contacting the anatomical feature with an edge of the sealing plate and passing a therapy current between the first jaw body and the second jaw body (conductive jaw body 43, conductive sealing plate 44, conductive jaw body 49 and conductive sealing plate 50 of second jaw member 34 are capable of the claimed functional use when connected to an appropriate power source), and
wherein a profile of the first sealing plate or a profile of the second sealing plate is located within a profile of the first jaw body or a profile of the second jaw body (sealing plates 44, 50 are provided with recessed portions 57, 58 located within a profile of the first or second jaw bodies 34, 49 on the more proximal end of the jaws 33, 34; [0045]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 48-49, 55, 61 & 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2010/0036371, previously cited), as applied to claims 32, 47, 53 & 62, in further view of Couture et al. (2002/0188294).  
Concerning claims 48-49, Park et al. fail to disclose the second jaw body comprises a cutting recess, and the medical device comprises a cutting element located within the cutting recess.  However, Couture et al. discloses a medical device comprising a bipolar forceps (10) including a jaw assembly (100) comprising: a first jaw (110) and a second jaw (120), the second jaw body (120) comprising a sealing plate recess (178a) and an insulator recess (178b), the medical device comprises a cutting element (205) located within the cutting recess (178a,b).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al. such that the second jaw body comprises a cutting recess, and the medical device comprises a cutting element located within the cutting recess in 
Concerning claim 55, Park et al. fail to disclose the first sealing plate, the second sealing plate or both include at least one insulating spacer that prevents the first sealing plate and the second sealing plate from making contact.  However, Couture et al. further disclose first and second sealing plates (112, 122) comprising at least one insulating spacer (150a) that prevents the first sealing plate and the second sealing plate from making contact.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al. such that the first sealing plate, the second sealing plate or both include at least one insulating spacer that prevents the first sealing plate and the second sealing plate from making contact in order to provide the benefit of limiting movement of the two opposing jaws relative to one another to prevent the two electrically conductive surfaces touching during activation as taught by Couture et al. ([0009], [0141]; Fig. 7)
Claim 61 is rejected upon the same rationale as applied to claim 48. 
Claim 64 is rejected upon the same rationale as applied to claim 48. 


Claim(s) 50-51 & 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2010/0036371, previously cited), as applied to claims 32 & 62, in further view of Yamauchi et al. (2003/0109876, previously cited).
Concerning claim 50, while Park et al. disclose the second body comprising a sealing surface (50), Park et al. fail to disclose the second jaw body comprising a 
Claim 51 is rejected upon the same rationale as applied to claim 50. 
Claim 65 is rejected upon the same rationale as applied to claim 50. 

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2010/0036371, previously cited) in view of Couture et al. (2002/0188294), as applied to claim 49, in further view of Yamauchi et al. (2003/0109876, previously cited).
Claim 52 is rejected upon the same rationale as applied to claim 50. 


Claim(s) 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2010/0036371, previously cited), as applied to claims 53, in further view of Takei et al. (WO2015/122351, using US2016/0346035 as the translation). 
Concerning claims 58-59, Park et al. fail to disclose at least a portion of the first sealing plate is reconfigurable so that the edge of the first sealing plate substantially matches an edge of the second sealing plate and is reconfigurable so that the edge of the first sealing plate is made to extend beyond an edge of the second sealing plate.  However, Takei et al. disclose a medical device comprising a bipolar forceps (12) including a jaw assembly (26) comprising a first jaw (42) comprising first jaw body (122, 124) and a sealing plate (56) and a second jaw (44) comprising a second jaw body (54) and a second sealing plate (58), wherein at least a portion of the first sealing plate (56) is reconfigurable so that the edge of the first sealing plate (56) substantially matches an edge of the second sealing plate (58) and is reconfigurable so that the edge of the first sealing plate (56) is made to extend beyond an edge of the second sealing plate (58).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Park et al. such that at least a portion of the first sealing plate is reconfigurable so that the edge of the first sealing plate substantially matches an edge of the second sealing plate and is reconfigurable so that the edge of the first sealing plate is made to extend beyond an edge of the second sealing plate in order to provide the benefit of applying tensile forces to the tissue in opposite directions as taught by Takei et al. (Abstract; [0006], [0093-0097], [0159]; at least Figs. 7A-B & 16, but other Figures are also relevant)

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 12/3/2020, with respect to the rejection(s) of claim(s) 53 (and dependents) under Park et al. in view of Couture et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al.
Applicant's arguments regarding the intended use of the device have been fully considered but they are not persuasive.
In response to applicant's argument that Park fails to disclose the claimed “second use state” in that the “therapy current is not passed between the alleged first jaw body (43) and the alleged second jaw body (49) when an anatomical feature is contacted with an edge of the alleged sealing plate (44)”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  As discussed in the rejection above and noted in the previous office action, Park et al. clearly teach the structural elements of the claimed subject matter.  According to MPEP §2114, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The Examiner notes that the claims fail to recite any type of power line and/or power supply configuration that provides the energy for the use states. 
In response to Applicant’s arguments regarding one or more insulators (51) of Park fail to “face” the sealing plate (55), the Examiner respectfully disagrees and notes that “face” can be defined as “to look toward or in the direction of” (www.dictionary.com).  The innermost surface of insulator (51) “faces” sealing plate (55).   

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794